                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 1 of 10




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No. 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7

                    8 NORTH LAS VEGAS CITY ATTORNEY
                      MICAELA RUSTIA MOORE
                    9 Nevada Bar No. 9676
                      City Attorney
                   10 moorem@cityofnorthlasvegas.com
                      NOEL E. EIDSMORE
                   11 Nevada Bar No. 7688
                      Chief Deputy City Attorney
                   12 eidsmoren@cityofnorthlasvegas.com
                      2250 Las Vegas Blvd. North, Suite 810
                   13 North Las Vegas, Nevada 89030
                      702 633.1050
                   14 FAX: 702.649.8879
                      Attorneys for Defendants
                   15
                                                   UNITED STATES DISTRICT COURT
                   16
                                             DISTRICT OF NEVADA, SOUTHERN DIVISION
                   17
                                                                  ***
                   18
                      ASHLEY RICE, individually and as special      CASE NO. 2:20-CV-1542-JCM-DJA
                   19 administrator of the estate of ROBERT
                      WENMAN;                                       PROPOSED STIPULATED PROTECTIVE
                   20                                               ORDER
                                      Plaintiff,
                   21
                               vs.
                   22
                      CITY OF NORTH LAS VEGAS (CNLV);
                   23 ROBERT JAMESON, in his individual
                      capacity; SKYLER LEE, in his official
                   24 capacity; JASON LAWRENCE, in his
                      individual capacity; BARNEY BRUCKEN, in
                   25 his individual capacity; ANN TAYLOR, in her
                      individual capacity; MARK SURANOWITZ,
                   26 in his individual capacity; and DOES 6-10.

                   27                      Defendants.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4829-2672-0737.1
ATTORNEYS AT LAW
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 2 of 10




                    1                          PROPOSED STIPULATED PROTECTIVE ORDER

                    2            The parties to this action, by their respective counsel, having agreed to the following, and

                    3 for good cause shown pursuant to Fed. R. Civ. P 26(c)(1), IT IS HEREBY ORDERED as follows:

                    4                      1. PURPOSES AND LIMITATIONS.

                    5            Disclosure and discovery activity in this action may involve production of confidential,

                    6 proprietary, or private information for which special protection from public disclosure may be

                    7 warranted pursuant to Rule 26(c)(1) of the Federal Rules of Civil Procedure. The parties

                    8 acknowledge that this Order does not confer blanket protections on all disclosures or responses to

                    9 discovery and that the protection it affords extends only to the limited information or items that

                   10 are entitled under law to treatment as confidential.

                   11                      2. SCOPE.

                   12            All documents produced in the course of discovery, all responses to discovery requests,
                   13 and all deposition testimony and exhibits and any other materials which may be subject to

                   14 discovery (hereinafter collectively “Discovery Material”) shall be subject to this stipulated

                   15 protective order concerning confidential information as set forth below. Any party, or any third

                   16 party who produces documents in this litigation, may designate documents as Confidential but

                   17 only after review of the documents by an attorney who has, in good faith, determined that the

                   18 documents contain “Confidential Information,” as defined below, and pursuant to the procedure

                   19 set forth below.

                   20                      3. CONFIDENTIAL INFORMATION.
                   21            “Confidential Information” shall mean information meriting special protection under the
                   22 Federal Rules of Civil Procedure and applicable case law. Confidential Information does not

                   23 include information that: (a) is in the public domain at the time of disclosure; (b) becomes part of

                   24 the public domain through no fault of the Receiving Party; (c) the Receiving Party can show was

                   25 in its rightful and lawful possession at the time of disclosure; or (d) the Receiving Party lawfully

                   26 receives from a Non-party later without restriction as to disclosure.

                   27                      4. OTHER DEFINITIONS.
                   28 Party: any party to this action, including all of its officers, directors, agents, and attorney(s) of
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                   2
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 3 of 10




                    1 record for a Party in this action (including their associates, paralegals, and support/ clerical staff).

                    2 Non-party: any individual, corporation, association, or natural person or entity other than a party.

                    3 Protected Material: any Discovery Material containing Confidential Information that is designated

                    4 by a Party or Non-party as “CONFIDENTIAL,” unless the Receiving Party challenges the

                    5 confidentiality designation and (a) the Court decides such material is not entitled to protection as

                    6 confidential; (b) the Designating Party fails to apply the Court for an order designating the

                    7 material confidential within the time period specified below; or (c) the Designating Party

                    8 withdraws its confidentiality designation in writing.

                    9 Producing Party: a Party or Non-party that produces Discovery Material in this action.

                   10 Receiving Party: a Party that receives Discovery Material from a Producing Party.

                   11 Designating Party: a Party or Non-party that designates Discovery Material as

                   12 “CONFIDENTIAL”. The Party or Non-party designating information or items as Protected

                   13 Material bears the burden of establishing good cause for the confidentiality of all such items.

                   14 Challenging Party: a party that elects to initiate a challenge to a Designating Party’s confidentiality

                   15 designation.

                   16                      5. FORM AND TIMING OF DESIGNATION.
                   17            Protected Material shall be so designated by the Producing Party by placing or affixing the
                   18 word “CONFIDENTIAL” on the document in a manner which will not interfere with the legibility

                   19 of the document and which will permit complete removal of the “Confidential” designation.

                   20 Documents shall be designated “Confidential” prior to, or contemporaneously with, the production

                   21 or disclosure of the documents.

                   22            A Designating Party must exercise restraint and make good faith efforts to limit
                   23 CONFIDENTIAL designations to specific materials that qualify for protection under the

                   24 appropriate standard. Further, a Designating Party must use good faith efforts to designate for

                   25 protection only those parts of material, documents, items, or communications that qualify – so that

                   26 other portions of the materials, documents, items, or communications for which protection is not

                   27 warranted are not swept unjustifiably within the ambit of this Order. If only a portion or portions

                   28 of materials on a page or within a document merit protection, a Producing Party must so indicate
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                   3
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 4 of 10




                    1 by making appropriate markings in the margins but not over text.

                    2            A Producing Party that makes original documents or materials available for inspection

                    3 need not designate them for protection until after the inspecting Party has indicated which material

                    4 it would like copied and produced. During the inspection and before the designation, all of the

                    5 material made available for inspection shall be deemed “Confidential.” After the inspecting Party

                    6 has identified the documents it wants copied and produced, the Producing Party must determine

                    7 which documents, or portions thereof, qualify for protection under this Order, and, before

                    8 producing the specified documents, the Producing Party must affix the appropriate legend on each

                    9 page that contains Protected Material. If only a portion or portions of the material on a page

                   10 qualifies for protection, the Producing Party also must clearly identify the protected

                   11 portion(s) (e.g., by making appropriated markings in the margins or by redacting protected

                   12 portions).

                   13            Portions of depositions shall be designated Confidential when the deposition is taken or

                   14 within fourteen (14) business days after receipt of the transcript, if feasible. Such designation shall

                   15 be specific as to the portions to be protected. A Designating Party must exercise restraint and

                   16 make good faith efforts to limit “CONFIDENTIAL” designations to specific materials that qualify

                   17 for protection under the appropriate standards.

                   18            Inadvertent or unintentional production of Protected Material without prior designation as

                   19 “Confidential” shall not be deemed a waiver, in whole or in part, of the right to designate

                   20 documents as Protected Material as otherwise allowed by this Order. Further, a Party may assert

                   21 that disclosures or discovery material produced by another Party constitute Protected Material by

                   22 informing the opposing Party by following the procedures set forth herein for a Designated Party.

                   23                      6. Protection of PROTECTED Material.

                   24 a. General Protections. Protected Material shall not be used or disclosed by the parties or counsel

                   25 for the parties or any other persons identified below (¶ 6.b.) for any purposes whatsoever other

                   26 than preparing for and conducting litigation in the above-entitled action (including any appeal).

                   27 b. Qualified Receiving Parties and Limited Third Party Disclosures. Protected Material shall

                   28 be held in confidence by each qualified Receiving Party to whom it is disclosed, shall be used only
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                  4
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 5 of 10




                    1 for purposes of this action, and shall not be disclosed to any person who is not a qualified

                    2 recipient. All Protected Material shall be carefully maintained so as to preclude access by persons

                    3 who are not qualified Receiving Parties.

                    4                      Subject to these requirements, in addition to Parties and the Court, the following

                    5 categories of persons may be allowed to review Protected Material pursuant to this Order after

                    6 executing an acknowledgment (in the form set forth at Exhibit A hereto), that he or she has read

                    7 and understands the terms of this Order and is bound by it:

                    8                         (1) Any officers, directors, or designated employees of a Party deemed

                    9                             necessary by counsel of record in this action to aid in the prosecution,

                   10                             defense, or settlement of this action;

                   11                         (2) Professional outside vendors for attorneys of record (such as copying

                   12                             services and translators and interpreters),

                   13                         (3) Court reporters, deposition notaries and staff;

                   14                         (4) The author of any document designated as CONFIDENTIAL or the original

                   15                             source of Confidential Information contained therein;

                   16                         (5) Persons other than legal counsel who have been retained or specially

                   17                             employed by a party as an expert witness for purposes of this lawsuit or to

                   18                             perform investigative work or fact research;

                   19                         (6) Deponents during the course of their depositions;

                   20                         (7) Counsel for issuers of insurance policies under which any issuer may be

                   21                             liable to satisfy part or all of a judgment that may be entered in these

                   22                             proceedings or indemnify or reimburse payments or costs associated with

                   23                             these proceedings;

                   24                         (8) Any private mediator or arbitrator appointed by the Court or selected by

                   25                             mutual agreement of the parties and the mediator or arbitrator’s secretarial

                   26                             and clerical personnel;

                   27 (9) Any other person as to whom the Producing Party has consented to disclosure in advance and

                   28 in writing, on notice to each Party hereto.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                     5
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 6 of 10




                    1 c. Control of Documents. Counsel for Parties shall take reasonable efforts to prevent

                    2 unauthorized disclosure of Protected Material pursuant to the terms of this Order. No copies of

                    3 Protected Material shall be made except by or on behalf of attorneys of record, in-house counsel or

                    4 the parties in this action.

                    5 d. Copies. Any person making copies of Protected Material shall maintain all copies within their

                    6 possession or the possession of those entitled to access to such information under the Protective

                    7 Order. All copies shall be immediately affixed with the designation “CONFIDENTIAL” if the

                    8 word does not already appear on the copy. All such copies shall be afforded the full protection of

                    9 this Order.

                   10                      7. UNAUTHORIZED DISCLOSURE.

                   11            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                   12 Material to any person or in any circumstance not authorized under this Stipulated Protective

                   13 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                   14 unauthorized disclosures, (b) use its best efforts to retrieve all copies of the Protected Material, (c)

                   15 inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                   16 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                   17 Be Bound by Stipulated Protective Order” (Exhibit A).

                   18                      8. Filing PROTECTED Material
                   19            The Parties shall follow Rule 10-5 of the Local Rules of Practice for the U.S. District
                   20 Court of Nevada, and must file documents under seal under the Court’s electronic filing

                   21 procedures.

                   22            Further, the Parties recognize the presumption of public access inherent in judicial records
                   23 and that a Protective Order does not establish that documents meet the “standard for sealing set

                   24 forth in Rule 10-5 of the Local Rules of Practice for the U.S. District Court of Nevada and the

                   25 Ninth Circuit’s decisions in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir.

                   26 2006) and Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016), cert.

                   27 denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016). “A party seeking to

                   28 seal a judicial record then bears the burden of overcoming this strong presumption by meeting the
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                   6
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 7 of 10




                    1 ‘compelling reasons' standard.” Kamakana, 447 F.3d at 1178. The only exception to this rule is

                    2 that only good cause need be established “for sealed materials attached to a discovery motion

                    3 unrelated to the merits of a case.” Chrysler Group¸809 F. 3d at 1097 (citing Phillips ex rel. Estates

                    4 of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213–14 (9th Cir.2002).). Further, the Court should

                    5 make an independent determination regarding whether documents merits sealed status, and thus

                    6 expressly reserves the right to do so. Kamakana 447 F.3d at 1186-87.

                    7            In recognition of this legal standard, and the fact that the party filing Protected Material

                    8 may not be the party that designated it confidential (and thus, may not believe good cause exists

                    9 for sealing), the Parties suggest that the procedure set forth below is followed if the sole ground

                   10 for a motion to seal is that the opposing party (or non-party) has designated a document as subject

                   11 to protection pursuant to this Stipulated Protective Order: The Party filing such Protected

                   12 Materials may assert in the accompanying motion any reasons why the Protected Materials should

                   13 not, in fact, be kept under seal and the Designating Party, who must be properly noticed, may

                   14 likewise file a response asserting its position that the Protected Material merits protection under

                   15 Rule 26(c) of the Federal Rules of Civil Procedure and attaching a declaration supporting the

                   16 assertion that the designated material meets the applicable standard.

                   17                      9. Challenges to PROTECTED MATERIAL.

                   18            Any designation of Protected Material is subject to challenge. The following procedures
                   19 shall apply to any such challenge:

                   20 a. Burden. The burden of proving the necessity of a “CONFIDENTIAL” designation remains

                   21 with the party asserting confidentiality.

                   22 b. Notice; Opportunity to Challenge. A party who contends that Protected Material is not

                   23 entitled to confidential treatment shall give written notice to the party who affixed the

                   24 “CONFIDENTIAL” designation of the specific basis for the challenge. The party who so

                   25 designated the documents shall have ten (10) days from service of the written notice to determine

                   26 if the dispute can be resolved without judicial intervention and, if not, to move for an Order

                   27 confirming the “CONFIDENTIAL” designation, and the status as Protected Material.

                   28 c. Treatment as Protected Material until Order or Withdrawal. Notwithstanding any
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                    7
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 8 of 10




                    1 challenge to the designation of documents as such, all material previously designated

                    2 “CONFIDENTIAL” shall continue to be treated as Protected Material subject to the full

                    3 protections of this Order until one of the following occurs: (1) the Party who claims that the

                    4 documents are Protected Material withdraws such designation in writing; (2) the Party who claims

                    5 that the documents are confidential fails to move timely for an Order designating the documents as

                    6 confidential as set forth in paragraph 9.b. above; or (3) the Court rules that the documents are not

                    7 Protected Material and/or should no longer be designated as “Confidential.”

                    8 d. No Waiver. Challenges to the confidentiality of documents may be made at any time and are

                    9 not waived by the failure to raise the challenge at the time of initial disclosure or designation.

                   10                      10. DURATION; Conclusion of Litigation.

                   11            All provisions of this Order restricting the use of Protected Material shall continue to be
                   12 binding after the conclusion of the litigation unless otherwise agreed or ordered. However, the

                   13 dismissal of this action will terminate the jurisdiction of this Court, including over this Order.

                   14 Within sixty (60) days of the final termination of in the above-entitled action, which would be

                   15 either a final judgment on all claims or stipulation and order for dismissal with prejudice, all

                   16 documents and information designated as CONFIDENTIAL by a Designating Party and which has

                   17 not been challenged, including any copies, or documents containing information taken therefrom,

                   18 shall be returned to the Designating Party. In the alternative, within sixty (60) days of the final

                   19 termination of this case, which would be either a final judgment on all claims or stipulation and

                   20 order for dismissal with prejudice, all such documents, including copies, may be shredded or

                   21 disposed of in a manner to ensure the destruction thereof and a declaration certifying such

                   22 destruction or disposal provided to the Designating Party. To the extent a party has designated

                   23 portions of a deposition transcript as CONFIDENTIAL, the non-designating party is under no

                   24 obligation or duty to shred or dispose of the deposition transcript, however, the CONFIDENTIAL

                   25 designation will remain.

                   26                      11. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                   27                         IN OTHER LITIGATION.
                   28            If a Party is served with a subpoena or an order issued in other litigation that would compel
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                   8
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 9 of 10




                    1 disclosure of Protected Material designated by another Party or Non-party, the Party must so

                    2 notify the Designating Party, in writing (by e-mail or fax, if possible) within three (3) court days

                    3 after receiving the subpoena or order. Such notification must include a copy of the subpoena or

                    4 court order.

                    5                      12. ORDER SUBJECT TO MODIFICATION.

                    6            This Order shall be subject to modification on motion of any Party or any other person

                    7 who may show an adequate interest in in the above-entitled action to intervene for purposes of

                    8 addressing the scope and terms of this Order. The Order shall not, however, be modified until the

                    9 Parties shall have been given notice and an opportunity to be heard on the proposed modification.

                   10                      13. NO JUDICIAL DETERMINATION.

                   11            This Order is entered based on the representations and agreements of the Parties and for
                   12 the purpose of facilitating discovery. Nothing herein shall be construed or presented as a judicial

                   13 determination that any specific document or item of information designated as CONFIDENTIAL

                   14 by counsel is subject to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

                   15 otherwise until such time as a document-specific ruling shall have been made.

                   16                      14. MISCELLANEOUS.
                   17            a. Public Health and Safety. Nothing in this Order is intended to prevent any Party from
                   18 raising with the Court any concern that the non-disclosure of certain Protected Material may have

                   19 a possible adverse effect upon the general public health or safety, or the administration or

                   20 operation of government or public office.

                   21            b. Right to Further Relief. Nothing is this Order abridges the right of any person to seek
                   22 its modification by the Court in the future.

                   23            c. Right to Assert Other Objections. By stipulating to the entry of this Order, no Party
                   24 waives any right it otherwise would have to object to disclosing or producing any information or

                   25 item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

                   26 any ground to use in evidence of any of the material covered by this Protective Order.

                   27                      15. PERSONS BOUND UPON ENTRY OF ORDER.
                   28 This Order shall take effect when entered and shall be immediately binding upon the Parties (as
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                                  9
                        Case 2:20-cv-01542-JCM-DJA Document 27
                                                            26 Filed 03/29/21
                                                                     03/26/21 Page 10 of 10




                    1 defined herein).

                    2            IT IS SO STIPULATED.

                    3 DATED the 26th day of March, 2021.          DATED the 26th day of March, 2021.

                    4 PETER GOLDSTEIN LAW CORP                    LEWIS BRISBOIS BISGAARD & SMITH LLP

                    5
                      _/s/ Peter Goldstein__                      /s/ Robert W. Freeman
                    6 Peter Goldstein                             Robert W. Freeman,
                      Nevada Bar No. 6992                         Nevada Bar Number: 3062
                    7 10161 Park Run Drive, Ste 150               6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, NV, 89145                        Las Vegas, NV 89118
                    8 Attorney for Plaintiff                      Attorneys for Defendants

                    9
                                                                  ORDER
                   10
                                 IT IS SO ORDERED.
                   11
                                Dated this
                                DATED      _____
                                        this 29thday
                                                  dayofof______________________,
                                                          March, 2021.           2021.
                   12

                   13
                                                                 _______________________________
                   14                                   ____________________________________________
                                                                 U.S. DISTRICT COURT JUDGE
                                                        DANIEL J. ALBREGTS
                   15                                   UNITED STATES MAGISTRATE JUDGE
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-2672-0737.1                             10
